In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 10-818V
                                      Filed: August 12, 2013
                                        Not for Publication


*************************************
ARTHUR ROE and NONA ROE, As                   *
Parents and Natural Guardians of J.R.,        *
                                              *
              Petitioners,                    *                   Attorneys’ fees and costs decision;
 v.                                           *                   amount to which respondent does
                                              *                   not object
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
              Respondent.                     *
                                              *
*************************************
Anne C. Toale, Sarasota, FL, for petitioners.
Michael P. Milmoe, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        Petitioners filed an Application for Attorneys’ Fees and Costs on May 31, 2013.
Petitioners requested $23,118.56 in attorneys’ fees and costs and $3,694.30 in petitioners’ costs.
Respondent filed a Response to Petitioners’ Application for Attorneys’ Fees and Costs on July 17,
2013. During informal discussions, respondent raised objections to certain items in petitioners’
Application for Attorneys’ Fees and Costs. Based on these objections, petitioners now amend
their request for attorneys’ fees and costs and request $21,618.56 in attorneys’ fees and costs and
$3,694.30 in petitioners’ conservatorship costs. Respondent does not object to petitioners’

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
request for $21,618.56 in attorneys’ fees and costs. On August 7, 2013, petitioners filed the
affidavit of attorney Joni M. Fixel in support of their request for reimbursement of conservatorship
costs. The undersigned finds Ms. Fixel’s affidavit to be credible. Because the undersigned finds
Ms. Fixel’s affidavit to be credible, respondent does not object to petitioners’ request for
$3,694.30 in costs to obtain a conservatorship of J.R. The undersigned finds these amounts to be
reasonable. Accordingly, the court awards:

        a. $21,618.56, representing reimbursement for attorneys’ fees and costs. The award
           shall be in the form of a check payable jointly to petitioners and Maglio Christopher &
           Toale, PA in the amount of $21,618.56; and

        b. $3,694.30, representing reimbursement for petitioners’ costs. The award shall be in
           the form of a check payable to petitioners in the amount of $3,694.30.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: August 12, 2013                                                       /s/ Laura D. Millman
                                                                                Laura D. Millman
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2